Detailed Action
Summary
1. This office action is in response to the application filed on October 13, 2020. 
2. Claims 1-14 are pending and has been examined. 
Priority
3. Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d), which papers have been placed in the record of the file.
Notice of Pre-AIA  or AIA  Status
4. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Drawings
5. Drawings are objected because of the following informalities:
Claim 5 recites “transmitter circuit is a square wave generator”. However, none of the drawing showing square wave generator.
Claim 7 recites “diode placed between DC-DC and first rechargeable input DC source”. However, none of the drawing showing diode placed between DC-DC and first rechargeable input DC source.
Claim 7 recites “transistor between DC-DC and first rechargeable input DC source”. However, none of the drawing showing transistor placed between DC-DC and first rechargeable input DC source.
Drawings 1-5 are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified (schematic drawings) in the claims.  Therefore, appropriate action is required. 
 Specification objection
6. The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Objection 
7. Claims 9 and 13-14 are objected to because of the following informalities: 
Claim 9 recites “power stored” in line 3. There is insufficient antecedent basis for this claim limitation.
Claim 9 recites “the control and power management module”  and “the smart grid network” in lines 3-4. There are insufficient antecedent basis for these claims limitation.
Claim 13 recites “the second rechargeable input DC source”, “the first rechargeable input DC source”  “the DC-input power” and “ the transmitter circuit” in lines 2-5 respectively.. There are insufficient antecedent basis for these claims limitation.
the DC-input power the transmitter circuit (108).
Claims 13 recites “to provide the DC-input power the transmitter circuit” in line 5 should be “to provide the DC-input power “to or into” the  transmitter circuit”.
Claim 14 recites “tp transmit” in line 4 has a typo. Appropriate action is required.
Claim 14 recites “the loads” and “the load unit” in line 5. There are insufficient antecedent basis for these claims limitation.

Claim Rejections - 35 USC § 103
8. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 and  5 are rejected under 35 U.S.C. 103 as being unpatentable over Bae “20190148967” in view of in a view of LEEM“20180212470”.
In re to claim 1, Bae discloses a power system (Figs. 1-13 shows a system for a wireless power transmission) for generation and controlled distribution of power, the power system (Figs, 1-13) comprising: a first rechargeable input DC source (Fig.1 and 8 shows a power supply unit 110 and 811 respectively); a transmitter circuit (Fig.8 shows a wireless power transmitter 810 exclude transmitter coil 810 and power supply unit 811) coupled to the first rechargeable input DC source (811) to receive a DC-input power from the first rechargeable input DC source (811); a transmitter coil (transmission coil 814) coupled to the transmitter circuit (810) to receive an input voltage from the transmitter circuit (transmission coil 814 is configured to receive input voltage from wireless power transmitter 810 ); a receiver coil (reception coil 821) comprising magnets to induce a DC voltage in the receiver coil (transmission coil 814 and transmission coil 814 are configured to induce magnetic field  ) based on the input voltage of the transmitter coil (transmission coil 814); a receiver circuit (wireless power receiver 820 exclude reception coil 821 and load 824) coupled to the receiver coil (reception coil 821) to receive the induced DC voltage (reception coil is configured to receive induced DC voltage ) ; a DC-DC voltage converter (DC-DC converter 823) coupled to the receiver circuit (DC-DC converter 823 is coupled to the wireless power receiver 820) to receive the induced DC voltage from the receiver circuit (wireless power receiver 820), and convert the induced DC voltage into a reduced DC voltage (transferred to a DC-DC converter 823 and converted into specific DC power required by a load 824. See parag.0228, lines 6-7. Examiner noted that specific DC power required by a load 824 is reduced DC voltage), which is supplied back to the first rechargeable input DC source (a control communication unit 826 of the wireless power receiver 820 may periodically transmit a predetermined power control request signal including a monitoring result to a control communication unit 816 of the wireless power transmitter 810 through out-of-band communication); and a load unit (load 824) with a plurality of loads (114) coupled to the DC-DC voltage converter (118) to receive the reduced DC voltage  (transferred to a DC-DC converter 823 and converted into specific DC power required by a load 824. See parag.0228, lines 6-7).  
Bae discloses a load unit but fails having plurality of loads.
However, Leem discloses a wireless power (Fig. 1-17 and Fig. 1 shows DC-DC converter is coupled to the load ) having plurality of load (Figs.11-15 shows plurality of load).
It would have been obvious to one skilled person in the art before the effective filing of the claimed invention to have modify the wireless power transmission of Bae to include to plurality of load as taught by Leem in order to obtain plurality of output which is used for multi-purpose, thus optimize the power transmission efficiency, see parag.0092, lines 4-6.

In re to claim 3, Bae discloses (Figs. 1-13), wherein the transmitter circuit (wireless power transmitter) is an oscillator waveform generator (wireless power transmitter include a power converter 120 may convert the voltage received from the power supply unit 100 to a specific voltage according to control of the main controller 150.  Examiner noted that power converter 120, matchings circuits 130 and transmission resonator 140 are  configured to  produce either a sinusoidal, square, triangular, and sawtooth that can be  directly transmitted and received in the form of waveform). 
In re to claim 5, Bae discloses (Figs. 1-13),, wherein the transmitter circuit (wireless power transmitter) is a square waveform generator (power converter 120 may include at least one of a DC/DC converter, an AC/DC converter and a power amplifier. Examiner noted the DC/DC converter, an AC/DC converter and a power amplifier are configured to provide DC/DC square waveform)
 9. Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Bae “20190148967” in view of LEEM“20180212470” further in a view of Chen “CN206351101”.
In re to claim 4, Bae discloses (Figs. 1-13), wherein the first rechargeable input DC source (power supply unit 110). 
Bae discloses a input DC source  but fails having first rechargeable is a 12V rechargeable battery.
However, Chen discloses a wireless power (Fig. 1-17 and Fig. 1 shows DC-DC converter is coupled to the load ) having first rechargeable is a 12V battery (the rechargeable battery can be a 12VDC power supply, which is provided with two output ends, wherein, one output end through the depressurization circuit is connected with single chip, and the other output end respectively connected with each LED module.).
It would have been obvious to one skilled person in the art before the effective filing of the claimed invention to have modify the wireless power transmission of Bae to include to rechargeable is a 12V battery as taught by Chen in order it has high reliability of power supply by system, and good safety, see abstract.
10. Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bae “20190148967” in view of LEEM“20180212470” further in a view of Ichikawa “WO 2015050095”
In re to claim 6, Bae discloses (Figs. 1-13), wherein induced voltage (transmitter coil and receiver coil are configure to induced voltage). 
Bae discloses induced voltage but fails having induced voltage is a stepped-up voltage.
However, Ickikawa discloses a wireless power (Fig. 6 ) having induced voltage is a stepped-up voltage ( the transformers included in the devices 101 and 201 are not limited to step-up and step-down. For example, the power transmission device 101 and the power reception device 201 may include an insulating transformer that does not transform, the power transmission device 101 may include a step-down transformer, and the power reception device 201 may include a step-up transformer. When the power receiving device 201 includes a step-up transformer, see page 6, parag.6-7).
It would have been obvious to one skilled person in the art before the effective filing of the claimed invention to have modify the wireless power transmission of Bae to include to rechargeable is a 12V battery as taught by Ickikawa in order to suppress the fluctuation variation of a reference potential, thus  obtain improve the efficiency , see page 6, parag.7
11. Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Bae “20190148967” in view of LEEM“20180212470” further in a view of Kim“20120025615”
In re to claim 7, Bae discloses (Figs. 1-13), wherein the system (Figs. 1-13) comprises a diode placed between the DC-DC voltage converter (230) and the first rechargeable input DC source (110) to prevent the back-flow of the reduced DC voltage from the first rechargeable input DC source (106) to the DC- DC voltage converter (230).
Bae discloses  the DC-DC voltage converter  and input DC source but fails having a diode placed between the DC-DC voltage converter and the first rechargeable input DC source (110).
However, Kim discloses  power supply apparatus  (Fig. 1) having a diode placed between the output  voltage converter and the input source (first diode D1 to the input terminal IN and a cathode of the first diode D1 to the output terminal OUT, back flow of a current is prevented., see, parag.0036 lines 3-5).
It would have been obvious to one skilled person in the art before the effective filing of the claimed invention to have modify the wireless power transmission of Bae to include diode as taught by Kim in order to prevent the overcurrent/overvoltage flow as well as for the purpose safety such that improve it reliability of power supply by system, see parag.0036.
 In re to claim 8, Bae discloses (Figs. 1-13), wherein the system (Figs. 1-13) comprises a transistor placed between the DC-DC voltage converter (230) and the first rechargeable input DC source (110) to amplify the reduced DC voltage.  
Bae discloses  the DC-DC voltage converter  and input DC source but fails having a transistor placed between the DC-DC voltage converter and the first rechargeable input DC source.
However, Kim discloses  power supply apparatus  (Fig.1) having a transistor placed between the output  voltage converter and the input source (first switching device SW1-1 blocks the supply of the external power to the first power converter 11. see, parag.0037 lines 3-5).
It would have been obvious to one skilled person in the art before the effective filing of the claimed invention to have modify the wireless power transmission of Bae to include SW1-1  as taught by Kim in order to the first switching device SW1-1 controls a supply of the external power input from the input terminal IN to the first power converter 11, thus to achieve a regulated and control the externa power input see parag.0037.
12. Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Bae “20190148967” in view of LEEM“20180212470” further in a view of Huang “20190027965”
In re to claim 10, Bae discloses (Figs. 1-13), wherein the load unit (240) is wirelessly couplable to a smart grid network (412) and a control and power management module (410). 
Bae discloses  the load but fails having wirelessly couplable to a smart grid network and a control and power management module.
However, Huang discloses  wireless charging management  (Figs.1-12) having wirelessly couplable to a smart grid network (412) and a control and power management module (the base charging system controller 342 may include the base charging system communication interface 343 for communication with other systems (not shown) such as, for example, a computer, and a control center, or a smart power grid  communications network,  see, parag.0054 lines 3-5. Furthermore, the local power distribution center 130 may be configured to communicate with external entities (e.g., power grid management system) via a communication backhaul 134, and with the base wireless charging system 102a via a communication link 108 (e.g., wired or wireless, see parag.0032, lines 1-4 and ).
It would have been obvious to one skilled person in the art before the effective filing of the claimed invention to have modify the wireless power transmission of Bae to include a smart grid network and a control and power management module as taught by Huang in order to provide the electric vehicle charging system controller 344 may communicate with an autonomous driving system configured to perform a largely automated parking that may provide higher parking accuracy, thus reducing or eliminating the need for mechanical alignment in any of the base wireless charging system 302 and the electric vehicle wireless charging system 314. see parag.0054, lines 13-17.
 
Allowable Subject Matter
13. Claims 2,9 and 11-14 are objected to as being dependent upon a rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter: 
In re to claim 2, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “a second rechargeable input DC source ; a power management module coupled to the second rechargeable input DC source and the first rechargeable input DC source to select one of the first rechargeable input DC source and the second rechargeable input DC source to provide the DC-input power the transmitter circuit”.
In re to claim 11 none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “ the load unit includes a smart power module coupled to a plurality of relays to switch ON and switch OFF the plurality of loads of the load unit .”

In re to claim 12 none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “wherein the DC-DC converter is to provide the reduced DC voltage to the control and power management module, wherein the control and power management module  is to provide the reduced voltage DC to the smart grid network to distribute the reduced voltage DC to the load unit ” . 

In re to claim 13 , none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “a power management module coupled to the second rechargeable input DC source and the first rechargeable input DC source to select one of the first rechargeable input DC source and the second rechargeable input DC source to provide the DC-input power the transmitter circuit ”.
In re to claim 9, claim 9 depend from claim 2, thus are also allowed for the same reasons provided above. 
In re to claim 14, claim 14 depend from claim 13, thus are also allowed for the same reasons provided above. 
Examiner Notes
14. Examiner cites particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 
Contact Information
15. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sisay Tiku whose telephone number is (571) 272-6898. The examiner can normally be reached on Monday to Friday between 8:30AM-5:30PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tran, Thienvu Vu can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/SISAY G TIKU/Primary Examiner, Art Unit 2839